UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended­­­­­ September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-16079 AIR METHODS CORPORATION (Exact name of Registrant as Specified in Its Charter) Delaware 84-0915893 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 7301 South Peoria, Englewood, Colorado (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code (303) 792-7400 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated Filer x Accelerated Filer o Non-accelerated Filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes o Nox The number of shares of Common Stock, par value $.06, outstanding as of November 5, 2012, was 12,907,154. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited) Consolidated Balance Sheets – September 30, 2012 and December 31, 2011 1 Consolidated Statements of Income for the three and nine months ended September 30, 2012 and 2011 3 Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 4 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 23 Item 6. Exhibits 23 SIGNATURES 24 Table of Contents PART I: FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Air Methods Corporation and Subsidiaries CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share and per share amounts) (unaudited) September 30, December 31, Assets Current assets: Cash and cash equivalents $ Current installments of notes receivable Receivables: Trade, net (note 4) Refundable income taxes Other Total receivables Inventories Work-in-process on medical interiors and products contracts Assets held for sale Costs and estimated earnings in excess of billings on uncompleted contracts Refundable deposits Prepaid expenses and other (note 6) Total current assets Property and equipment: Land Flight and ground support equipment Aircraft under capital leases Aircraft rotable spare parts Furniture and office equipment Less accumulated depreciation and amortization ) ) Net property and equipment Goodwill (note 2) Notes and other receivables, less current installments Intangible assets, net of accumulated amortization of $6,784 and $4,374 at September 30, 2012 and December 31, 2011, respectively Other assets Total assets $ (Continued) 1 Table of Contents Air Methods Corporation and Subsidiaries CONSOLIDATED BALANCE SHEETS, Continued (Amounts in thousands, except share and per share amounts) (unaudited) September 30, December 31, Liabilities and Stockholders' Equity Current liabilities: Notes payable $ Current installments of long-term debt Current installments of obligations under capital leases Accounts payable Deferred revenue Billings in excess of costs and estimated earnings on uncompleted contracts Accrued wages and compensated absences Current income taxes payable Due to third party payers Deferred income taxes Other accrued liabilities Total current liabilities Long-term debt, less current installments Obligations under capital leases, less current installments Deferred income taxes Other liabilities Total liabilities Stockholders' equity (note 3): Preferred stock, $1 par value.Authorized 5,000,000 shares, none issued Common stock, $.06 par value. Authorized 23,500,000 shares; issued 12,963,868 and 12,799,560 shares at September 30, 2012 and December 31, 2011, respectively; outstanding 12,906,155 and 12,739,560 shares at September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Retained earnings Total stockholders' equity Total liabilities and stockholders’ equity $ See accompanying notes to unaudited consolidated financial statements. 2 Table of Contents Air Methods Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF INCOME (Amounts in thousands, except share and per share amounts) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue: Patient transport revenue, net of provision for contractual discounts (note 4) $ Provision for uncompensated care (note 4) Patient transport revenue, net Air medical services contract revenue Sales of medical interiors and products Other Operating expenses: Flight centers Aircraft operations Cost of medical interiors and products sold Depreciation and amortization Loss (gain) on disposition of assets, net ) ) General and administrative Operating income Other income (expense): Interest expense ) Other, net Income before income taxes Income tax expense ) Net income $ Basic income per common share (note 5) $ Diluted income per common share (note 5) $ Weighted average number of common shares outstanding – basic Weighted average number of common shares outstanding – diluted See accompanying notes to unaudited consolidated financial statements. 3 Table of Contents Air Methods Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) (unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization expense Deferred income tax expense Stock-based compensation Excess tax benefit from exercise of stock options ) ) Loss (gain) on disposition of assets, net ) Unrealized loss on derivative instrument Changes in assets and liabilities, net of effects of acquisitions: Decrease (increase) in prepaid expenses and other current assets ) Increase in receivables ) ) Increase in inventories ) ) Increase in costs in excess of billings ) ) Increase (decrease) in accounts payable, other accrued liabilities, and other liabilities ) Decrease in deferred revenue and billings in excess of costs ) ) Net cash provided by operating activities Cash flows from investing activities: Acquisition of OF Air Holdings Corporation (note 2) ) ) Acquisition of membership interest of United Rotorcraft Solutions, LLC ) Buy-out of previously leased aircraft ) ) Acquisition of property and equipment ) ) Proceeds from disposition and sale of equipment and assets held for sale Decrease in notes receivable and other assets 40 Net cash used in investing activities ) ) (Continued) 4 Table of Contents Air Methods Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS, Continued (Amounts in thousands) (unaudited) Nine Months Ended September 30, Cash flows from financing activities: Proceeds from issuance of common stock $ Excess tax benefit from exercise of stock options Borrowings under line of credit Payments under line of credit ) Proceeds from issuance of long-term debt Payments for financing costs ) ) Payments of long-term debt and notes payable ) ) Payments of capital lease obligations ) ) Net cash provided by (used in) financing activities ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Interest paid in cash during the period $ Income taxes paid in cash during the period $ Non-cash investing and financing activities: In the nine months ended September 30, 2012, the Company entered into notes payable of $4,640 to finance the purchase of aircraft which were held in property and equipment pending permanent lease financing as of September 30, 2012, and into capital leases of $44,809 to finance the purchase of aircraft. The Company also settled notes payable of $27,940 in exchange for the aircraft securing the debt. In the nine months ended September 30, 2011, the Company entered into notes payable of $20,353 to finance the purchase of aircraft which were held in property and equipment pending permanent lease financing as of September 30, 2011, and entered into capital leases of $18,966 to finance the purchase of aircraft and other equipment. See accompanying notes to unaudited consolidated financial statements. 5 Table of Contents Air Methods Corporation and Subsidiaries Notes to Unaudited Consolidated Financial Statements (unaudited) Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and instructions to Form 10-Q and Regulation S-X. Accordingly, the accompanying unaudited condensed consolidated financial statements contain all adjustments (consisting of only normal recurring accruals) necessary to present fairly the condensed consolidated financial statements for the respective periods. Interim results are not necessarily indicative of results for a full year. The condensed consolidated financial statements should be read in conjunction with the Company's audited consolidated financial statements and notes thereto for the year ended December 31, 2011. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. The Company considers its critical accounting policies involving more significant judgments and estimates to be those related to revenue recognition, deferred income taxes, valuation of long-lived assets, and fair values of assets acquired and liabilities assumed in business combinations. Actual results could differ from those estimates. Acquisition of OF Airholdings Corporation On August 1, 2011, the Company acquired 100% of the outstanding common stock of OF Air Holdings Corporation and its subsidiaries, including Omniflight Helicopters, Inc. (together, Omniflight), for a cash purchase price of $201.9 million, subject to final determination of working capital, as defined in the merger agreement, as of the closing date. As of December 31, 2011, the Company had recorded a liability of $3,119,000 for the estimated increase to the purchase price for the change in working capital. Based upon final agreed upon adjustments to the working capital measurement, the Company paid the sellers $3,176,000 during the first quarter of 2012, and no further amounts are due the sellers. The purchase price was financed primarily through a term loan under the Company’s Amended and Restated Revolving Credit, Term Loan and Security Agreement. 6 Table of Contents Air Methods Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements, continued (unaudited) Acquisition of OF Airholdings Corporation, continued The allocation of the purchase price was as follows (amounts in thousands): Allocation at December 31, 2011 Adjustments Revised Allocation Assets purchased: Receivables $ Aircraft Goodwill ) Amortizable intangible assets Aircraft under capital leases Equipment and other property Spare parts inventories Other ) Total assets ) Capital lease obligations assumed ) ) Net deferred tax liabilities ) ) ) Other liabilities assumed ) ) Total liabilities assumed ) ) Purchase price $ 57 Adjustments to the purchase price allocation during 2012 included the working capital adjustment to the purchase price, as described above, and revised estimates of liabilities related to aircraft repair costs based upon verification of open repair orders with aircraft parts vendors. The Company does not expect further adjustments to the purchase price allocation. Stockholders’ Equity Changes in stockholders’ equity for the nine months ended September 30, 2012, consisted of the following (amounts in thousands except share amounts): Shares Outstanding Amount Balances at January 1, 2012 $ Issuance of common shares for options exercised Stock-based compensation Tax benefit from exercise of stock options Net income Balances at September 30, 2012 $ 7 Table of Contents Air Methods Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements, continued (unaudited) Revenue Recognition In the first quarter of 2012, the Company adopted ASU No. 2011-07, Presentation and Disclosure of Patient Service Revenue, Provision for Bad Debts, and the Allowance for Doubtful Accounts for Certain Health Care Entities. Trade receivables are presented net of allowances for contractual discounts and uncompensated care. The Company determines its allowances for contractual discounts and uncompensated care based on estimated payer mix, payer reimbursement schedules, and historical collection experience. The allowances are reviewed monthly and adjusted periodically based on actual collections. Billings are charged off against the uncompensated care allowance when it is probable that the receivable will not be recovered. The allowance for contractual discounts is related primarily to Medicare and Medicaid patients. The allowance for uncompensated care is related primarily to receivables recorded for self-pay patients. The Company has not changed its discount policies related to self-pay patients or deductible and copayment balances for insured patients during either 2012 or 2011. The allowance for uncompensated care was 42.9% of receivables from non-governmental payers as of September 30, 2012, compared to 38.8% at December 31, 2011, and 40.0% at September 30, 2011. The increase at September 30, 2012, compared to December 31 and September 30, 2011, is due primarily to the impact of the acquisition of Omniflight in August 2011 and to regularly scheduled price increases. Omniflight had a higher gross charge structure and, therefore, a higher percentage of uncollectible accounts, than the Company’s historical operations prior to the acquisition. The Company recognizes patient transport revenue at its standard rates for services provided, regardless of expected payer. In the period that services are provided and based upon historical experience, the Company records a significant provision for uncompensated care related to uninsured patients who will be unable or unwilling to pay for the services provided. Air medical services contract revenue consists of monthly fees and hourly flight fees billed to hospitals or other institutions under exclusive operating agreements. These fees are earned regardless of when, or if, the institution is reimbursed for these services by its patients, their insurers, or the federal government. As a result, the Company does not maintain an allowance or provision for uncompensated care for air medical services contract revenue and related receivables. Patient transport revenue, net of provision for contractual discounts but before provision for uncompensated care, by major payer class, was as follows (amounts in thousands): For quarter ended September 30, For nine months ended September 30, Third-party payers $ Self-pay Total $ The provision for uncompensated care was 97.9% of revenue attributed to self-pay patients and 21.5% of revenue attributed to all other non-governmental payers for the nine months ended September 30, 2012, compared to 98.1% of revenue attributed to self-pay patients and 20.1% of revenue attributed to all other non-governmental payers for the nine months ended September 30, 2011. 8 Table of Contents Air Methods Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements, continued (unaudited) Income per Share Basic earnings per share is computed by dividing net income by the weighted average number of common shares outstanding during the period. Diluted earnings per share is computed by dividing net income by all common shares outstanding during the period and dilutive potential common shares. The reconciliation of basic to diluted weighted average common shares outstanding is as follows: For quarter ended September 30: Weighted average number of common shares outstanding – basic Dilutive effect of: Common stock options Unvested restricted stock Weighted average number of common shares outstanding – diluted For nine months ended September 30: Weighted average number of common shares outstanding – basic Dilutive effect of: Common stock options Unvested restricted stock Weighted average number of common shares outstanding – diluted Fair Value of Financial Instruments ASC Topic 820, “Fair Value Measurements and Disclosures,” requires disclosures about how fair value is determined for assets and liabilities and establishes a hierarchy by which these assets and liabilities must be grouped based on the type of inputs used in measuring fair value as follows: Level 1: quoted prices in active markets for identical assets or liabilities; Level 2: quoted prices in active markets for similar assets and liabilities and inputs that are observable for the asset or liability; or Level 3: unobservable inputs, such as discounted cash flow models or valuations. In the first quarter of 2012, the Company adopted Accounting Standards Update (ASU) No. 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. The following methods and assumptions were used to estimate the fair value of each class of financial instruments: Cash and cash equivalents, accounts receivable, notes receivable, notes payable, accounts payable, and accrued liabilities: The carrying amounts approximate fair value because of the short maturity of these instruments. 9 Table of Contents Air Methods Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements, continued (unaudited) Fair Value of Financial Instruments, continued Derivative instruments: The Company endeavors to acquire jet fuel at the lowest possible cost and to reduce volatility in operating expenses through the use of short-term purchased call options. Financial derivative instruments covering fuel purchases are included in prepaid expenses and other current assets at fair value. Fair value is determined based on quoted prices in active markets for similar instruments and is classified as Level 2 in the fair value hierarchy. The fair value of all fuel derivative instruments included in prepaid expenses and other current assets was $18,000 at September 30, 2012, and $256,000 at December 31, 2011. The Company’s financial derivatives do not qualify for hedge accounting, and, therefore, realized and non-cash mark to market adjustments are included in aircraft operations expense in the Company’s statement of income. Aircraft operations expense included a non-cash mark to market derivative gain of $3,000 and a loss of $239,000 for the quarter and nine months ended September 30, 2012, respectively, compared to losses of $528,000 and $305,000 for the quarter and nine months ended September 30, 2011. There were no cash settlements under the terms of the agreement in the quarter and nine months ended September 30, 2012, compared to $307,000 and $884,000 in the quarter and nine months ended September 30, 2011, respectively. Long-term debt: The fair value of long-term debt is classified as Level 3 in the fair value hierarchy because it is determined based on the present value of future contractual cash flows discounted at an interest rate that reflects the risks inherent in those cash flows. Based on the borrowing rates currently available to the Company for loans with similar terms and average maturities and on recent transactions, the fair value of long-term debt as of September 30, 2012, is estimated to be $272,276,000, compared to a carrying value of $268,640,000. The fair value of long-term debt as of December 31, 2011, was estimated to be $266,213,000, compared to a carrying value of $262,567,000. New Accounting Pronouncements In July 2012, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2012-02, Testing Indefinite-Lived Intangible Assets for Impairment, which allows an entity to first assess qualitative factors to determine whether the existence of events and circumstances indicates that it is more likely than not that an indefinite-lived intangible asset is impaired. If, after this assessment, an entity concludes that it is not more likely than not that an indefinite-lived intangible asset is impaired, the entity is not required to take further action. If an entity concludes otherwise, it is required to determine whether impairment exists by comparing the fair value with the carrying amount of the asset. The ASU is effective for periods beginning after September 15, 2012. The Company does not expect the implementation of ASU No. 2012-02 to have a material effect on its financial position or results of operations. 10 Table of Contents Air Methods Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements, continued (unaudited) Business Segment Information Summarized financial information for the Company’s operating segments is shown in the following table (amounts in thousands). Amounts in the “Corporate Activities” column represent corporate headquarters expenses, corporate income tax expense, and results of insignificant operations. Effective September 1, 2012, the Company combined two of its operating segments,Community-Based Services (CBS) and Hospital-Based Services (HBS), into a single operating segment reporting to the President of Air Medical Services. The decision to combine CBS and HBS delivery models for air medical transportation services was made in order to improve efficiency and communication between regional management. In addition, with increasing conversion of HBS contracts into CBS operations and the development of alternative delivery models in partnering with hospitals to provide air medical transportation services, the lines between the two delivery models have begun to blur. CBS and HBS segment results for prior periods have been combined in the following table to reflect the new segment definition. The Company does not allocate assets between operating segments for internal reporting and performance evaluation purposes. Operating segments and their principal products or services are as follows: ● Air Medical Services (AMS) - provides air medical transportation services to the general population as an independent service and to hospitals or other institutions under exclusive operating agreements. Services include aircraft operation and maintenance, medical care, dispatch and communications, and medical billing and collection. ● United Rotorcraft (UR) Division - designs, manufactures, and installs aircraft medical interiors and other aerospace and medical transport products for domestic and international customers. 11 Table of Contents Air Methods Corporation and Subsidiaries Notes to Unaudited Consolidated Financial Statements, continued (unaudited) Business Segment Information, continued For quarter ended September 30: AMS UR Corporate Activities Intersegment Eliminations Consolidated External revenue $ Intersegment revenue ) Total revenue ) Operating expenses, excluding depreciation & amortization ) Depreciation & amortization ) Interest expense ) ) ) Other income, net 25 Income tax expense ) ) Segment net income (loss) $ ) ) External revenue $ 2 Intersegment revenue 20 ) Total revenue 2 ) Operating expenses, excluding depreciation & amortization ) Depreciation & amortization ) Interest expense ) (4 ) ) ) Other income, net 34 Income tax expense ) ) Segment net income (loss) $ ) ) For nine months ended September 30: External revenue $ Intersegment revenue ) Total revenue ) Operating expenses, excluding depreciation & amortization ) Depreciation & amortization ) Interest expense ) (1 ) ) ) Other income, net 95 Income tax expense ) ) Segment net income (loss) $ ) ) External revenue $ 22 Intersegment revenue ) Total revenue 22 ) Operating expenses, excluding depreciation & amortization ) Depreciation & amortization ) Interest expense ) Other income, net Income tax expense ) ) Segment net income (loss) $ ) ) 12 Table of Contents ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion of the results of operations and financial condition should be read in conjunction with our consolidated financial statements and notes thereto included in Item 1 of this report. This report, including the information incorporated by reference, contains forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. The use of any of the words “believe,” “expect,” “anticipate,” “plan,” “estimate,” and similar expressions are intended to identify such statements. Forward-looking statements include statements concerning our possible or assumed future results; flight volume and collection rates for patient transports; size, structure and growth of our air medical services and products markets; continuation and/or renewal of hospital contracts; acquisition of new and profitable United Rotorcraft Division contracts; impact of the Patient Protection and Affordable Care Act and other changes in laws and regulations; and other matters. The actual results that we achieve may differ materially from those discussed in such forward-looking statements due to the risks and uncertainties described in the Risk Factors section of this report, in Management’s Discussion and Analysis of Financial Condition and Results of Operations sections of this report, and in other sections of this report, as well as in our annual report on Form 10-K. We undertake no obligation to update any forward-looking statements. Overview We provide air medical transportation services throughout the United States and design, manufacture, and install medical aircraft interiors and other aerospace products for domestic and international customers. Our divisions, or business segments, are organized according to the type of service or product provided and consist of the following: ● Air Medical Services (AMS) - provides air medical transportation services to the general population as an independent service (also called community-based services) and to hospitals or other institutions under exclusive operating agreements (also called hospital-based services). Patient transport revenue consists of flight fees billed directly to patients, their insurers, or governmental agencies, and cash flow is dependent upon collection from these individuals or entities.Air medical services contract revenue consists of fixed monthly fees (approximately 80% of total contract revenue) and hourly flight fees (approximately 20% of total contract revenue) billed to hospitals or other institutions. In the nine months ended September 30, 2012, the AMS Division generated 96% of our total revenue, compared to 95%in 2011. ● United Rotorcraft (UR) Division - designs, manufactures, and installs aircraft medical interiors and other aerospace and medical transport products for domestic and international customers. The UR Division generated 4% of our total revenue in the nine months ended September 30, 2012, compared to 5% in 2011. See Note 8 to the consolidated financial statements included in Item 1 of this report for operating results by segment. We believe that the following factors have the greatest impact on our results of operations and financial condition: ● Flight volume. Almost all of patient transport revenue is derived from flight fees, as compared to approximately 20% of air medical services contract revenue. By contrast, 80% of our costs primarily associated with flight operations (including salaries, aircraft ownership costs, hull insurance, and general and administrative expenses) incurred during the first nine months of 2012 were mainly fixed in nature. While flight volume is affected by many factors, including competition and the effectiveness of marketing and business development initiatives, the greatest single variable in quarterly comparatives has historically been weather conditions. Adverse weather conditions—such as fog, high winds, or heavy precipitation—hamper our ability to operate our aircraft safely and, therefore, result in reduced flight volume. Total patient transports for community-based locations were approximately 14,800 and 42,600 for the quarter and nine months ended September 30, 2012, respectively, compared to approximately 13,200 and 32,400 for the quarter and nine months ended September 30, 2011, respectively. Patient transports for community-based locations open longer than one year (Same-Base Transports) were approximately 13,000 and 31,900 in the quarter and nine months ended September 30, 2012, respectively, compared to approximately 12,700 and 31,500 in the quarter and nine months ended September 30, 2011, respectively. Cancellations due to unfavorable weather conditions for community-based locations open longer than one year were 172 and 2,177 lower in the quarter and nine months ended September 30, 2012, compared to 2011. Requests for community-based services increased by 2.4% and decreased by 2.3% for the quarter and nine months ended September 30, 2012, respectively, for bases open greater than one year. 13 Table of Contents ● Reimbursement per transport. We respond to calls for air medical transports without pre-screening the creditworthiness of the patient and are subject to collection risk for services provided to insured and uninsured patients. Medicare and Medicaid also receive contractual discounts from our standard charges for flight services. Patient transport revenue is recorded net of provisions for contractual discounts and estimated uncompensated care. Both provisions are estimated during the period the related services are performed based on historical collection experience and any known trends or changes in reimbursement rate schedules and payer mix. The provisions are adjusted as required based on actual collections in subsequent periods. Net reimbursement per patient transport is primarily a function of price, payer mix, and timely and effective collection efforts. Both the pace of collections and the ultimate collection rate are affected by the overall health of the U.S. economy, which impacts the number of indigent patients and funding for state-run programs, such as Medicaid. Medicaid reimbursement rates in many jurisdictions have remained well below the cost of providing air medical transportation. In addition, the collection rate is impacted by changes in the cost of healthcare and health insurance; as the cost of healthcare increases, health insurance coverage provided by employers may be reduced or eliminated entirely, resulting in an increase in the uninsured population. Most of the significant provisions of the Patient Protection and Affordable Care Act are not scheduled to take effect until 2014, and the impact on our reimbursement rates is, therefore, unknown. Net reimbursement per transport increased 15.8% in the nine months ended September 30, 2012, compared to 2011, attributed to recent price increases. Provisions for contractual discounts and estimated uncompensated care related to patient transport revenue are as follows: For quarters ended September 30, For nine months ended September 30, Gross billings % Provision for contractual discounts 44
